Citation Nr: 9920266	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  93-21 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased evaluation for bipolar disorder, 
currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1973 to May 
1977 and from October 1977 to March 1979. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1992 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted a 10 percent disability 
rating for bipolar disorder, effective February 8, 1991.  In 
July 1995, the Board remanded this claim for further 
development.  In February 1996, the veteran's claims file was 
transferred to the RO in Albuquerque, New Mexico.  

In a July 1997 rating decision, a 30 percent disability 
rating was granted, effective February 8, 1991.  In December 
1997, the Board denied the claim for an evaluation in excess 
of 30 percent for bipolar disorder.  The veteran appealed 
that decision to the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter "the Court").  
In August 1998, the veteran's claims file was transferred 
from the RO in Albuquerque, New Mexico to the RO in 
Nashville, Tennessee.  

In February 1999, counsel for the appellant and VA filed a 
"Joint Motion For Remand And To Stay Further Proceedings" 
pending a ruling on the motion.  An Order of the Court, dated 
February 5, 1999, granted the motion and vacated the December 
17, 1997 Board decision.  The case was remanded for further 
development in accordance with the Joint Motion for Remand, 
as adopted by the Order of the Court.

It is noted that AMVETS previously represented the appellant 
in connection with claims filed for benefits, including the 
appealed claim.  Nevertheless, on appeal to the Court, the 
appellant obtained the services of Mark R. Lippman, a private 
attorney.  The appellant gave Mr. Lippman power of attorney 
to represent him before the Board and the RO.  Accordingly, 
the RO is advised to direct all future correspondence to Mr. 
Lippman in connection with the development and readjudication 
of the appellant's claim.  If the appellant in fact desires 
to appoint a different representative, he is of course free 
to file another power of attorney with the RO.



REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Court's Order and the Joint Motion for Remand directs the 
Board to schedule the veteran for a hearing before a 
traveling member of the Board and to obtain additional 
medical evidence.  Specifically, in an October 1995 
statement, the veteran identified the dates and locations of 
treatment at several VA medical centers.  In that same 
statement, he provided the names of non-VA medical care 
providers but not their complete addresses.

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the appellant's 
attorney and request that he identify the 
names, the complete addresses, and 
approximates dates of all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who have treated the 
appellant for his psychiatric disorder 
since September 1991.  After obtaining 
any necessary authorization or medical 
releases, the RO should obtain and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously be secured.  

Regardless of the appellant's attorney's 
response, the RO should secure all 
outstanding VA treatment reports, 
including those previously identified by 
the appellant.

2.  The RO should take appropriate action 
to schedule the appellant, in accordance 
with the docket number of this case, for 
a hearing at the Nashville, Tennessee RO 
before a member of the Board.  The 
appellant and his attorney should be 
notified of the date, time, and place of 
the hearing.

3.  A copy of the notice to the appellant 
and his attorney of the scheduling of the 
hearing should be placed in the record.  

4.  If a hearing before a traveling 
member of the Board is not conducted, the 
RO should readjudicate the issue of 
increased evaluation for bipolar 
disorder.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case.  A 
reasonable period of time for a response 
should be afforded.

Thereafter, the case should be returned to the Board for 
appellate consideration.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  The appellant 
need take no action until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



